

117 S2271 IS: Biofuel Infrastructure and Agricultural Product Market Expansion Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2271IN THE SENATE OF THE UNITED STATESJune 24, 2021Ms. Klobuchar (for herself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Farm Security and Rural Investment Act of 2002 to provide grants for eligible entities for activities designed to expand the sales and use of biofuels derived from agricultural feedstocks produced in the United States, and for other purposes.1.Short titleThis Act may be cited as the Biofuel Infrastructure and Agricultural Product Market Expansion Act of 2021.2.Grants for expanding domestic biofuel consumption(a)FindingsCongress finds the following:(1)Biofuels are an immediately available path toward decarbonizing the transportation sector while driving rural economic development and growth, stabilizing feedstock prices, and providing additional markets for agricultural products.(2)United States farmers are producing record amounts of feedstock for renewable fuels, but market disruptions and fluctuations due to the COVID-19 pandemic have created uncertain times for United States feedstock producers.(3)Biofuels, which contribute to energy security, reduce air pollution, and support rural economic development, are an important market for United States feedstock producers.(4)According to the Alternative Fuels Data Center of the Department of Energy, 39 percent of the United States corn crop was refined into ethanol in 2019.(5)According to the Energy Information Administration, 30 percent of United States soybean oil was used for biodiesel production in 2019.(6)Higher blends of biofuels like E15 and B20 are dispensed using blender pumps or dedicated E15 and B20 pumps.(7)Infrastructure constraints and other barriers currently limit the market for biofuels and the feedstocks used to produce biofuels.(b)Biofuel infrastructure and agricultural product market expansion grant programTitle IX of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) is amended by adding at the end the following:9015.Biofuel infrastructure and agricultural product market expansion grant program(a)Definition of eligible entityIn this section, the term eligible entity means—(1)a State or unit of local government;(2)a Tribal government;(3)an authority, agency, partnership, or instrumentality of an entity described in paragraph (1) or (2); and(4)a group of entities described in paragraphs (1) through (3).(b)EstablishmentNot later than 1 year after the date of enactment of this section, the Secretary shall establish a grant program to award grants to eligible entities to carry out the activities described in subsection (f).(c)PurposeThe purposes of the grant program established under subsection (b) shall be—(1)to increase the use of domestic agricultural crops by expanding or aiding in the expansion of domestic biofuel markets;(2)to aid in the development of new and additional biofuel markets, marketing facilities, and uses for feedstock derived from agricultural crops and other biomass;(3)to stabilize prices in agricultural markets by increasing demand for feedstock derived from agricultural crops;(4)to boost domestic production and use of biofuels to promote rural economic development and job creation; and(5)to support farm income by increasing demand for feedstock use and production. (d)ApplicationsAn eligible entity desiring a grant under this section shall submit to the Secretary an application at the time, in the manner, and containing the information that the Secretary may require.(e)Eligibility criteriaIn selecting an eligible entity to receive a grant under this section, the Secretary shall consider the extent to which the application of the eligible entity proposes—(1)to convert existing pump infrastructure to deliver ethanol blends with greater than 10 percent ethanol;(2)to diversify the geographic area selling ethanol blends with greater than 10 percent ethanol;(3)to support existing or emerging biodiesel, bioheat, and sustainable aviation fuel markets that have existing incentives;(4)to increase the use of existing fuel delivery infrastructure; (5)to enable or accelerate the deployment of renewable fuel infrastructure that would be unlikely to be completed without Federal assistance; and(6)to build and retrofit traditional and pipeline biodiesel terminal operations (including rail lines) and home heating oil distribution centers or equivalent entities—(A)to blend biodiesel; and (B)to carry ethanol and biodiesel.(f)Eligible useAn eligible entity that receives a grant under this section may use the grant funds—(1)to distribute to private or public entities for costs related to incentivizing deployment of renewable fuel infrastructure;(2)to convert existing pump infrastructure to deliver ethanol blends greater than 10 percent and biodiesel blends greater than 20 percent; (3)to install fuel pumps and related infrastructure dedicated to the distribution of higher ethanol blends (including E15 and E85) and higher biodiesel blends up to B100 at fueling locations, including—(A)local fueling stations;(B)convenience stores;(C)hypermarket fueling stations; and (D)fleet facilities or similar entities; and(4)to build and retrofit traditional and pipeline biodiesel terminal operations (including rail lines) and home heating oil distribution centers or equivalent entities—(A)to blend biodiesel; and (B)to carry ethanol and biodiesel.(g)Certification requirementAny infrastructure used or installed with grant funds provided under this section shall be certified by the Underwriters Laboratory as infrastructure that distributes blends with an ethanol content of 25 percent or greater.(h)Funding(1)Federal shareThe Federal share of the total cost of carrying out a project awarded a grant under this section shall not exceed 75 percent.(2)Maximum percentage for certain activitiesAn eligible entity receiving a grant under this section shall ensure that Federal funds do not exceed—(A)75 percent of the per pump cost for—(i)pumps that can dispense a range of ethanol blends of E85 or lower (new pumps or retrofit of existing pumps); and(ii)dedicated E15 or E85 pumps (new pumps or retrofit of existing pumps); (B)50 percent of the terminal cost for terminals with B100 capabilities; or(C)40 percent of the per tank cost for new storage tanks and related equipment associated with new facilities or additional capacity other than replacement of existing storage tanks and related equipment associated with existing facilities.(i)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $100,000,000 for each of fiscal years 2021 through 2030..